        Case 4:19-cv-04912-YGR Document 45 Filed 02/18/20 Page 1 of 7




 1   MICHAEL RUBIN (SBN 80618)
     P. CASEY PITTS (SBN 262463)
 2   ALTSHULER BERZON LLP
     177 Post Street, Suite 300
 3   San Francisco, CA 94108
     Telephone:     (415) 421-7151
 4   Facsimile:     (415) 362-8064
     E-mail:        mrubin@altber.com
 5                  cpitts@altber.com

 6   HEATHER CHASE (pro hac vice forthcoming)
     Major League Baseball Players Association
 7   12 East 49th Street
     New York, NY 10017
 8   Telephone:     (212) 584-6516
     Facsimile:     (212) 584-6616
 9   E-mail:        hchcase@mlbpa.org

10   Attorneys for Plaintiff
     Major League Baseball Players Association
11
12
                                  UNITED STATES DISTRICT COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14
                                         OAKLAND DIVISION
15
16
      MAJOR LEAGUE BASEBALL PLAYERS                   CASE NO. 4:19-cv-04912-YGR
17    ASSOCIATION,
                                                      STIPULATED JUDGMENT
18                                 Plaintiff,

19                           v.

20    BRENT POURCIAU and TOP VELOCITY, LLC,           Courtroom: 1, Floor 4

21                                 Defendants.        Honorable Yvonne Gonzalez Rogers
22
23
24
25
26
27
28


                          STIPULATED JUDGMENT, CASE NO. 4:19-cv-04912-YGR
         Case 4:19-cv-04912-YGR Document 45 Filed 02/18/20 Page 2 of 7




 1                                      STIPULATED JUDGMENT

 2          WHEREAS, Plaintiff, Major League Baseball Players Association (“MLBPA”) and

 3   Defendants Top Velocity, LLC (“Top Velocity”) and Brent Pourciau (“Pourciau,” and collectively

 4   “Top Velocity Defendants”), by and through their attorneys of record, have entered into a final and

 5   binding settlement agreement that resolves all disputed issues in the above-captioned matter (the

 6   “Action”), in which the Top Velocity Defendants admit liability and agree to pay fair and

 7   reasonable consideration in exchange for mutual releases, as set forth in the parties’ settlement

 8   agreement; and

 9          WHEREAS, the parties, pursuant to their settlement agreement, have stipulated to be bound

10   by all of the terms, conditions, representations, warranties, and covenants incorporated into this

11   Final Judgment; and

12          WHEREAS, this Court has reviewed the pleadings and filings in the Action and for good

13   cause shown,

14          It is hereby ORDERED, ADJUDGED, AND DECREED as follows:

15          1.      This Court has jurisdiction over the subject matter of the Action and over each of

16   the parties hereto. The Complaint states a claim upon which relief may be granted against the

17   Defendants.

18          2.      MLBPA is the exclusive group licensing agent for current Major League baseball

19   players (“Players”) and has been granted the exclusive right to use, license, and sublicense the

20   names, nicknames, likenesses, signatures, pictures, numbers, playing records, biographical data and

21   other personal indicia of the Players (collectively, the “Attributes”) for the purposes of any

22   commercial, marketing and/or promotional activity (collectively, the “MLBPA Rights”), including

23   the use of the Attributes of three or more Players by an entity or brand in a given year.

24          3.      The Top Velocity Defendants each acknowledge MLBPA as the sole and exclusive

25   holder of the MLBPA Rights.

26          4.      The Top Velocity Defendants wrongfully used the Attributes of MLBPA’s members

27   in Top Velocity Defendants’ programs, materials, products and services (collectively, the

28   “Programs”), and in advertising, marketing, promoting, settling, distributing, and soliciting


                             STIPULATED JUDGMENT, CASE NO. 4:19-cv-04912-YGR
         Case 4:19-cv-04912-YGR Document 45 Filed 02/18/20 Page 3 of 7




 1   purchases, and in online, social, and other media (collectively, to “Market and/or Sell” and

 2   formatives thereof), of Top Velocity Defendants’ Programs, including without limitation in the

 3   following examples, and did so without having obtained a license for such use from MLBPA or

 4   any Player:

 5   David Robertson (Twitter: https://twitter.com/gritnj/status/957395244018003970)
     Cole Hamel (YouTube: https://www.youtube.com/watch?v=eWKi21gQYxY)
 6   Chris Archer (https://www.topvelocity.net/chris-archer-pitching-analysis/)
     Jake Arrieta (https://www.topvelocity.net/jake-arrieta-workout-program/)
 7   Archie Bradley (https://www.topvelocity.net/trunk-delay-pitching/)
 8   Aroldis Chapman (https://www.topvelocity.net/aroldis-chapman-throws-106mph-sidearm-pitching/
             https://www.topvelocity.net/top-10-tips-to-throwing-harder/
 9   Yu Darvish (https://www.topvelocity.net/yu-darvish-pitching-analysis/
     Wade Davis (https://www.topvelocity.net/power-vs-placement-herrera-davis-holland-the-baseball-
10   codeep4/)
     Ken Giles (https://www.topvelocity.net/how-does-ken-giles-throw-101mph-perfect-arm-path/)
11   Sonny Gray (https://www.topvelocity.net/sonny-gray-pitching-analysis/)
12   Matt Harvey (https://www.topvelocity.net/met-pitchers-continue-to-have-arm-problems/)
     Kyle Hendricks (https://www.topvelocity.net/kyle-hendricks-pitching-tips-mechanics/)
13   Felix Hernandez (https://www.topvelocity.net/felix-hernandez-mechanics-importance-power-
     weight-ratio/)
14   Kelvin Herrera (https://www.topvelocity.net/power-vs-placement-herrera-davis-holland-the-
     baseball-codeep4/)
15   Greg Holland (https://www.topvelocity.net/power-vs-placement-herrera-davis-holland-the-
16   baseball-codeep4/)
     Joe Kelly (https://www.topvelocity.net/joe-kelly-throws-101mph-trap-bar-deadlifts/)
17   Matt kemp (https://www.topvelocity.net/power-hitting-workouts-mike-trout-matt-kemp/)
     Clayton Kershaw (https://www.topvelocity.net/clayton-kershaw-pitching-mechanics/)
18   Carlos Martinez (https://www.topvelocity.net/keeping-legs-in-line-with-plate-increases-velocity/)
     Mike Minor (https://www.topvelocity.net/3x-90plus-members/3x-professional-pitchers/)
19   Yadier Molina (https://www.topvelocity.net/top-10-ways-to-improve-catchers-arm-strength/
20                   https://www.topvelocity.net/2x-sub-2-0-catcher-pop-time-program/
                     https://www.topvelocity.net/yadier-molina-pop-time-secrets-overhead-squats/)
21   Matt Moore (https://www.topvelocity.net/matt-moores-ucl-damage-linked-to-possible-excessive-
     tilt/)
22   James Paxton (https://www.topvelocity.net/100mph-pitcher-james-paxton-and-how-to-build-mass/)
     Hunter Pence (https://www.topvelocity.net/how-hunter-pence-throw-hard-and-deadlifts-made-me-
23
     short/)
24   Salvador Perez (https://www.topvelocity.net/top-10-workout-programs-for-catchers/)
     Jose Quintana (https://www.topvelocity.net/scapular-loading-velocity/)
25   Chris Sale (https://www.topvelocity.net/why-chris-sales-sidearm-slot-will-shorten-his-career/)
     Max Scherzer (https://www.topvelocity.net/pitch-like-max-scherzer-and-develop-hyper-mobility/)
26   Stephen Strasburg (https://www.topvelocity.net/scapular-loading-velocity/
27           https://www.topvelocity.net/stephen-strasburg-injury-prediction-and-illegal-peptides/
             https://www.topvelocity.net/prevent-early-trunk-rotation-pitching/)
28   Marcus Stroman (https://www.topvelocity.net/top-10-steps-pitch-like-marcus-stroman/)
     Mike Trout (https://www.topvelocity.net/power-hitting-workouts-mike-trout-matt-kemp/)
                             STIPULATED JUDGMENT, CASE NO. 4:19-cv-04912-YGR
                                                        2
         Case 4:19-cv-04912-YGR Document 45 Filed 02/18/20 Page 4 of 7




 1   Adam Wainwright (https://www.topvelocity.net/adam-wainwright-dead-arm-syndrome-the-
     baseball-code-ep-1/)
 2   Zack Wheeler (https://www.topvelocity.net/how-to-best-use-stride-length-to-increase-pitching-
     velocity/)
 3
 4              5.     Each unlicensed use by the Top Velocity Defendants of the Attributes as described

 5   in Paragraph 4 violated the MLBPA Rights.

 6              6.     The Top Velocity Defendants represent, warrant, and covenant that they will not,

 7   separately or collectively or in combination with any third party, now or in the future, dispute,

 8   question, or seek to challenge or invalidate the title, interest or any rights of MLBPA in and to the

 9   MLBPA Rights.

10              7.     The Top Velocity Defendants represent, warrant, and covenant that, as of the date of

11   this Stipulated Judgment, they and each of them have ceased any and all use of the Attributes of

12   any Player to Market and/or Sell, and all Marketing and Sales of any product, program, brand,

13   service and/or other commercial and/marketing content that uses any Attributes of any Player,

14   including without limitation in the manners shown in the examples in Paragraph 4 and in

15   MLBPA’s Complaint filed in this action. The aforesaid representations, warranties, and covenants

16   of the Top Velocity Defendants is material, and MLBPA is relying on such representation,

17   warranty, and covenant in agreeing to resolve the current dispute.

18              8.     The Top Velocity Defendants represent, warrant, and covenant that, from the date of

19   this Stipulated Judgment forward, they and each of them will not use any Attributes of any Player

20   to Market and/or Sell, and/or Market and/or Sell any product, program, brand, service and/or other

21   commercial or marketing content that uses any Attributes of any Player, including without

22   limitation in the manners shown in the examples in Paragraph 4 without having obtained the

23   express written permission and approval from MLBPA in each instance to do so. The aforesaid

24   representation, warranty, and covenant of the Top Velocity Defendants is material, and MLBPA is

25   relying on such representation, warranty, and covenant in agreeing to resolve the current dispute.

26              In consideration of the terms and provisions set forth above and the stipulation of the

27   parties,

28
                                STIPULATED JUDGMENT, CASE NO. 4:19-cv-04912-YGR
                                                          3
         Case 4:19-cv-04912-YGR Document 45 Filed 02/18/20 Page 5 of 7




 1            JUDGMENT IS HEREBY GRANTED in favor of Plaintiff MLBPA and against the Top

 2   Velocity Defendants as set forth herein.

 3            Each party shall bear its own costs and attorneys’ fees as set forth in the parties’ settlement

 4   agreement.

 5            The Court hereby retains jurisdiction over this matter, pursuant to the request of the parties

 6   in their settlement agreement, to enforce the terms of that agreement pursuant to the terms and

 7   procedures set forth therein.

 8            IT IS SO ORDERED.

 9
     Dated:      February 18, 2020
10                                                     YVONNE GONZALEZ ROGERS
                                                         United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                              STIPULATED JUDGMENT, CASE NO. 4:19-cv-04912-YGR
                                                         4
         Case 4:19-cv-04912-YGR Document 45 Filed 02/18/20 Page 6 of 7




 1          The parties, by their respective counsel, hereby consent to the terms and conditions of this

 2   Stipulated Judgment as set forth above.

 3
 4   Dated: February 13, 2020                             MICHAEL RUBIN
                                                          P. CASEY PITTS
 5                                                        Altshuler Berzon LLP

 6                                                        HEATHER CHASE (pro hac vice
                                                          forthcoming)
 7                                                        Major League Baseball Players Association

 8
 9                                                        By: /s/ Michael Rubin
                                                                Michael Rubin
10
                                                          Attorneys for Plaintiff
11                                                        Major League Baseball Players Association

12
     Dated: February 13, 2020                             MICHAEL R. BROOKS
13                                                        Kolesar & Leatham

14
15                                                        By: /s/ Michael R. Brooks
                                                                Michael R. Brooks
16
                                                          Attorney for Defendants
17                                                        Brent Pourciau and Top Velocity, LLC

18
19
20
21
22
23
24
25
26
27
28
                            STIPULATED JUDGMENT, CASE NO. 4:19-cv-04912-YGR
                                                      5
         Case 4:19-cv-04912-YGR Document 45 Filed 02/18/20 Page 7 of 7




 1                                     SIGNATURE ATTESTATION

 2          Pursuant to Local Civil Rule 5-1(i)(3), I attest that concurrence in the filing of this
 3   document has been obtained from each of the above signatories.
 4   Dated: February 13, 2020                               Altshuler Berzon LLP
 5
                                                            By:    /s/ Michael Rubin
 6                                                                     Michael Rubin
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                            STIPULATED JUDGMENT, CASE NO. 4:19-cv-04912-YGR
                                                        6
